DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

Claims 9 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The phrase “a subset of the received financial transactions to be modified to modify the one or more financial transaction… to generate a simulated electronic marketplace having a state resulting therefrom which may be different then the particular state of the electronic marketplace” is unclear in that the applicant does not explain under what condition and how is the data to be modified.  Without understanding what drives the modification and what 
Claims 10 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The phrase “determine the stored data representative of all of the received plurality of financial transactions which contributed to achieving the particular state” is unclear in that the applicant fails to explain why some data involved in the determination of the market state would be deemed to be not contributing to the determination.  Without understanding what are the factors or algorithm that drive that determination, the public is left to wonder why data point(s) used in the calculation could suddenly be deemed non-contributory. The examiner invites the applicant to amend the claim to make clear the invention scopes and boundaries. 
Claims 1 and 20 are  rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 limitation, specifically the use of the term “component”, has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim 20’s use of the specific term “means” creates a presumption that the applicant is invoking 35 U.S.C. 112(f) to achieve the function. 
Since the claims’ limitations invoke 35 U.S.C. 112(f), claims 1 and 20, and their dependent claims are to be interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. As such, the claims are rejected under 35 USC 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Applicant may:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   
Claim 1 recites a method for processing data such as supply and demand to reproduce a state of the marketplace, which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of mitigating economic risk, commercial interactions involving marketing or sales activities or behaviors). Claims 2, 11, and 20 recite a similar abstract idea. 

Further, the Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because the additional elements, such as using a “processor” and “non-transitory memory”, considered individually or in combination, fail to apply the judicial exception in a meaningful way that provides an inventive concept so as to transform the claims into patent-eligible subject matter (see MPEP 2106.05(e), 
Independent claim 2 introduces the element of “computer readable instructions”, this is part of a computer system that is being used as a tool to perform the abstract idea.

Dependent claims 3-7 and 9-10 introduce the element of “the computer readable instructions”. This is part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claims 12-14, and 18 introduce the element of “processor”. This is a part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claims 8, 15-17, and 19 contain, for the purpose of the 35 U.S.C. 101 analysis, no new additional elements and the analysis from the independent claim applies here.
In summary, dependent claims 3-10 and 12-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements, considered either individually or in combination, are merely extensions of the abstract idea, are nothing more than insignificant extra-solution activity, merely indicate a field of use or technological environment, or simply use a computer to apply the judicial exception.
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.

Claim Rejections - 35 USC § 102(a)(2) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention

OR

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cutler (20100138360).
Regarding claim 1, Cutler teaches 
a system comprising: a processor and a non-transitory memory coupled therewith
(¶ 74 as a computer software program that is part of an electronic financial market analysis and trading system 10. FIG. 2 is a block diagram of an exemplary system 10. The system 10 includes a computer system 12, which can include multiple computers that can be located remotely from each other. However, in the illustrated embodiment of FIG. 2, the computer one or more processors 14 for executing instructions, usually in the form of computer code, to carry out a specified logic routine).

a first logic component stored in the non-transitory memory and executable by the processor to cause the processor to retrieve a subset of data stored in the memory representative of only a plurality of previously received transactions for which sequential processing thereof would cumulatively result in a particular prior state of an electronic marketplace to be reproduced
(¶ 75 The memory 16 can comprise several devices and includes, for example, volatile and non-volatile memory components… for example, random access memory (RAM), read only memory (ROM), hard disks, floppy disks, compact disks (including, but not limited to, CD-ROM, DVD-ROM, and CD-RW), tapes, flash memories, and/or other memory components, plus associated drives and players for these memory types. The program described herein can be broken-up so that different parts can be executed by different computers located locally or remotely from each other).
¶ 4 Each exchange makes available certain data to the public […] include the reporting of trades, trade times, trade volumes, bids, asks, bid volumes, ask volumes, and various other transactional information or pre-transactional information).

the first logic component being further executable by the processor to cause the processor to sequentially process each of the plurality of previously received transactions represented by the retrieved subset of data from the memory to reproduce the particular prior state of the electronic marketplace
(¶ 11 financial market data may be run through an Analytics and Charting Software Program (ACSP) for analyzing and displaying market information, and creating analytic data. Analytic data is derived from and used in conjunction with financial data. Analytic data is derived by applying various formulae and algorithms to the types of data […] typically provides for a means for user customization by allowing the user to change the parameter values of the formula and algorithms).
(¶ 18 a computer software program designed to back test trading strategies. A trader would run their analysis only on a predetermined market or security, or only on groups of predetermined markets or securities. A trader will create a "dummy" account with dummy cash and dummy credit balances. A dummy account permits a trader to execute simulated trades without using real money. In this manner, after a testing period […] a trader can determine if he or she is able to identify a pattern, execute the related trades, and determine whether or not the trading strategy made enough money to justify the risks had the simulated trades actually been executed).

Regarding claim 2, Cutler discloses  
a processor and a non-transitory memory coupled therewith having computer readable instructions stored therein configured to cause the processor to: retrieve a subset of data stored in the memory representative of only a plurality of previously received transactions for which sequential processing thereof would cumulatively result in a particular prior state of an electronic marketplace to be reproduced; and process, sequentially, each of the plurality of previously received transactions represented by the retrieved subset of data from the memory to reproduce the particular prior state of the electronic marketplace


Regarding claim 3, Cutler discloses  
the computer readable instructions are further configured to cause the processor determine a particular prior state of the electronic marketplace to be reproduced, retrieve from the memory the stored data representative of the received plurality of financial transactions necessary to reproduce the determined particular prior state of the electronic marketplace to be reproduced and simulate execution of the transactions represented thereby to generate a simulated electronic marketplace having the reproduced particular prior state
(¶ 152 The market simulator may generate and reproduce multiple iterations of simulations of a given portfolio. A user thus may apply different trading strategies to the same portfolio over the multiple iterations so the trader can compare the results of successive trading simulations using the same trading period and data, manipulated using different combinations of trading strategies, analytics, and alerts. This can multiple portfolios, to allow saving simulated portfolio tracking information from different playback sessions independently, and provide a way to make comparisons). 

Regarding claim 4, Cutler discloses  
wherein the computer readable instructions are further configured to cause the processor to determine a particular prior state of the electronic marketplace of interest and further evaluate the stored data to identify two or more subsets of financial transactions the execution of which would result in the determined particular prior state of the electronic marketplace of interest
(¶ 18 a trader would paper trade by using EHFD files with a computer software program designed to back test trading strategies. A trader would run their analysis only on a predetermined market or security, or only on groups of predetermined markets or securities. A trader will create a "dummy" account with dummy cash and dummy credit balances. A dummy account permits a trader to execute simulated trades without using real identify a pattern, execute the related trades, and determine whether or not the trading strategy made enough money to justify the risks had the simulated trades actually been executed).

Regarding claim 5, Cutler discloses  
the computer readable instructions are further configured to cause the processor to identify one or more patterns of two or more subsets of financial transactions
(¶ 18 a trader would paper trade by using EHFD files with a computer software program designed to back test trading strategies. A trader would run their analysis only on a predetermined market or security, or only on groups of predetermined markets or securities. A trader will create a "dummy" account with dummy cash and dummy credit balances. A dummy account permits a trader to execute simulated trades without using real money. In this manner, after a testing period […] a trader can determine if he or she is able to identify a pattern, execute the related trades, and determine whether or not the trading strategy made enough money to justify the risks had the simulated trades actually been executed).

Regarding claim 6, Cutler discloses  
the computer readable instructions are further configured to cause the processor to monitor receipt of each of a subsequently received plurality of financial transactions and detect when at least a portion of one or more of the patterns occurs therein
(¶ 18 a trader would paper trade by using EHFD files with a computer software program designed to back test trading strategies. A trader would run their analysis only on a predetermined market or security, or only on groups of predetermined markets or securities. A trader will create a "dummy" account with dummy cash and dummy credit balances. A dummy account permits a trader to execute simulated trades without using real money. In this manner, after a testing period […] a trader can determine if he or she is able to identify a pattern, execute the related trades, and determine whether or not the trading strategy made enough money to justify the risks had the simulated trades actually been executed).

Regarding claim 8, Cutler discloses  
the particular prior state of the electronic marketplace of interest comprises a substantial change in price or change in price change velocity of a traded financial product as compared with a prior state of the electronic marketplace to the particular prior state of the electronic marketplace
(¶ 11 financial market data may be run through an Analytics and Charting Software Program (ACSP) for analyzing and displaying market information, and creating analytic data. Analytic data is derived from and used in conjunction with financial data. Analytic data is derived by applying various formulae and algorithms to the types of data […] typically provides for a means for user customization by allowing the user to change the parameter values of the formula and algorithms. Since time is usually of the essence in trading, most analytic data is calculated and updated in real time to reflect the current market […] The updating process often requires the use of intermediate variables. Intermediate variables are analytic data themselves […] indicator, index, study, system, system indicator, or alert criterion).

Regarding claim 9, Cutler discloses  
the computer readable instructions are further configured to cause the processor to allow the stored data representative of one or more of a subset of the received financial transactions to be modified to modify the one or more financial transaction represented thereby and simulate execution of the subset of the received plurality of financial transactions, including the one or more modified financial transactions, to generate a simulated electronic marketplace having a state resulting therefrom which may be different then the particular state of the electronic marketplace which would result from execution of the unmodified subset of financial transactions
(Examiner notes that this claim is rejected as unclear.  See Claim Rejections - 35 USC §112(b) above. Since it does not expand or narrow the referenced claim 1, it is therefore rejected using the same analysis disclosed above in claim 1).  

Regarding claim 10, Cutler discloses  
the computer readable instructions are further configured to cause the processor to, for a particular state of the electronic marketplace, determine the stored data representative of all of the received plurality of financial transactions which contributed to achieving the particular state
(Examiner notes that this claim is rejected as unclear.  See Claim Rejections - 35 USC §112(b) above. Since it does not expand or narrow the referenced claim 1, it is therefore rejected using the same analysis disclosed above in claim 1).  

Regarding claim 11, Cutler discloses  
a computer implemented method comprising: retrieving, by a processor, a subset of data stored in a non-transitory memory coupled with the processor representative of only a plurality of previously received transactions sequential processing of which would cumulatively result in a particular prior state of an electronic marketplace to be reproduced; and processing, sequentially by the processor, each of the plurality of previously received transactions represented by the retrieved subset of data from the memory to reproduce the particular prior state of the electronic marketplace


Regarding claim 12, Cutler discloses  
determining, by the processor, a particular prior state of the electronic marketplace to be reproduced, retrieving, by the processor, from the memory the stored data representative of the received plurality of financial transactions necessary to reproduce the determined particular prior state of the electronic marketplace to be reproduced and simulating, by the processor, execution of the transactions represented thereby to generate a simulated electronic marketplace having the reproduced particular prior state
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 3 and therefore rejected using the same analysis disclosed above).  

Regarding claim 13, Cutler discloses  
determining, by the processor, a particular prior state of the electronic marketplace of interest and further evaluating, by the processor, the stored data to identify two or more subsets of financial transactions the execution of which would result in the determined particular prior state of the electronic marketplace of interest
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 4 and therefore rejected using the same analysis disclosed above).  

Regarding claim 14, Cutler discloses  
identifying, by the processor, one or more patterns of two or more subsets of financial transactions
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 5 and therefore rejected using the same analysis disclosed above).  

Regarding claim 15, Cutler discloses  
monitoring the receipt of each of a subsequently received plurality of financial transactions and detecting when at least a portion of one or more of the patterns occurs therein
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 6 and therefore rejected using the same analysis disclosed above).  

Regarding claim 17, Cutler discloses  
the particular prior state of the electronic marketplace of interest comprises a substantial change in price or change in price change velocity of a traded financial product as compared with a prior state of the electronic marketplace to the particular prior state of the electronic marketplace
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 8 and therefore rejected using the same analysis disclosed above).  

Regarding claim 18, Cutler discloses  
allowing, by the processor, the stored data representative of one or more of a subset of the received plurality of financial transactions to be modified to modify the one or more financial transaction represented thereby and simulating, by the processor, execution of the subset of the received plurality of financial transactions, including the one or more modified financial transactions, to generate a simulated electronic marketplace having a state resulting therefrom which may be different then the particular state of the electronic marketplace which would result from execution of the unmodified subset of financial transactions
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 9 and therefore rejected using the same analysis disclosed above).  

Regarding claim 19, Cutler discloses  
for a particular state of the electronic marketplace, determining the stored data representative of all of the received plurality of financial transactions which contributed to achieving the particular state
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 10 and therefore rejected using the same analysis disclosed above).  

Regarding claim 20, Cutler discloses  
a non-transitory system comprising: means, stored in a non-transitory memory, for retrieving a subset of data stored in a memory representative of only a plurality of previously received transactions sequential processing of which would cumulatively result in a particular prior state of an electronic marketplace to be reproduced; and means, stored in the non-transitory memory, for sequentially processing each of the plurality of previously received transactions represented by the retrieved subset of data from the memory to reproduce the particular prior state of the electronic marketplace
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 1 and therefore rejected using the same analysis disclosed above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 7 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cutler, as applied to claim 1-6, 8-15, and 17-20 above, further in view of and Wikipedia  (“Content addressable memory” Wikipedia http://en.wikipedia.org/wiki/Content-addressable_memory  Dec 15, 2005).
 Regarding claim 7, Cutler does not teach
the computer readable instructions are further configured to cause the processor to identify the one or more patters of two or more subsets of financial transactions using a content addressable memory.
Wikipedia, however, teaches 
the computer readable instructions are further configured to cause the processor to identify the one or more patters of two or more subsets of financial transactions using a content addressable memory
(¶1 ''Content addressable memory'', or CAM, is a special type of computer memory used in certain very high speed searching applications. Unlike standard computer memory (Random access memory or RAM) in which the user supplies a memory address and the RAM returns the data word stored 
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Cutler to include 
the computer readable instructions are further configured to cause the processor to identify the one or more patters of two or more subsets of financial transactions using a content addressable memory based on the teaching of Wikipedia.  
The motivation being to increase data search speed by searching the entire memory in a single operation.  See ¶1. 

Regarding claim 16, Wikipedia discloses  
the identifying further comprises using a content addressable memory
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 7 and therefore rejected using the same analysis disclosed above).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Shetty (20060106707) teaches method and system for trading derivatives.
Holmes (20080010183) teaches electronic trading system.
Biase (20090012892) teaches financial product futures and system and method for trading such futures.
Shalen (20100153254) teaches system and method for creating and trading a digital derivative investment instrument.
O'Callahan (8027904) teaches method and system for creating and trading corporate debt security derivative investment instruments.
Robinson (20120047062) teaches exchange traded instruments directed to managing risk.
Sulavka (20110246351) teaches trading system.
Jackson (20060036531) teaches short-term option trading system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, 
	
/MARK GAW/
Examiner, Art Unit 3692


/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692